DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, “other degreasers” is broad to the point where the scope of the claim cannot be determined.  Similarly, “surfactants found in dryer sheets” is not specific enough to be definite.  The examiner understands applicants are likely referring to cationic surfactants, but if that is the case, that is what should be said.
Claims 3 and 12 contain the trademark/trade name Mr. Clean Magic eraser, WD-40, and Avon Skin-so-soft.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a proprietary composition so the definitive composition cannot be known and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Gold, US 5,634,841.
Gold teaches an apparatus for removing stains from vehicle windshields, wherein the apparatus is a cylindrical sponge that fits over the windshield wiper blade and the sponge is impregnated with a compound for removing stains (claims 1 and 2).  This is precisely the invention claimed and so the reference is anticipatory.

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Capoano, US 2008/0072392.
Capoano teach a windshield wiper assembly including at least one wiper that is a micro-sponge material impregnated with a cleansing chemical (claims 1-3).  This is precisely the invention claimed and so the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gold, US 5,634,841 in view of Zeisbrich et al, US 2009/0176678.
Gold is relied upon as set forth above.  Recall Gold surrounds a windshield wiper blade with a cylindrical sponge precisely as claimed.  First, with respect to present claims 4-11, it appears the sponge of Gold slides over the blade and has a slit to accommodate the windshield wiper arm (see illustration with abstract).  The examiner maintains a firmly fitting sponge is no different from a sponge that has adhesive or Velcro straps to affix the sponge to the blade.  Any affixing means is an obvious design choice to persons of skill in the art.  Though the reference teaches an impregnated sponge, it does not teach the composition in claims 2, 3, 11, and 12.
Zeisbrich et al teach a solution for removing organic residue from headlight lenses, that may contain cationic surfactants and solvents commonly found in windshield wiper fluids, such as methanol (¶22 and 27).  The examiner notes that cationic surfactants are typically quaternary ammonium compounds, and so it would have been obvious for one of ordinary skill in the art to prepare a composition comprising methanol and quaternary ammonium surfactant for use as the lens cleaner of Zeisbrich et al.
Furthermore, residues on headlight lenses are the same residues found on windshields, and so it would have been obvious for one of ordinary skill in the art to impregnate the headlight cleaner of Zeisbrich on the wiper-encompassing sponge of Gold as the ultimate goal of cleaning automobile hard surfaces is the same.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761